Citation Nr: 1120951	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-43 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel










INTRODUCTION

The Veteran served on active duty from July 1944 to March 1946.  He died in November 2008.  The appellant is his surviving daughter and claims that she is the executor of his estate and that she bore the expense of his burial.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  No hearing was requested.

In two separate January 2009 administrative decisions, the RO denied the appellant's claim of entitlement to nonservice-connected burial benefits and, the next day, her claim of entitlement to a plot or interment allowance.  In her subsequent Notice of Disagreement, the appellant only sought to appeal the denial of burial benefits.  Therefore, entitlement to a plot or interment allowance is not on appeal.


FINDINGS OF FACT

1.  The Veteran died at a private hospital in November 2008.

2.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits.

3.  There was no claim for compensation or pension pending at the time of the Veteran's death that would have resulted in an award of compensation or pension.

4.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.

5.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service, and upon his death his body was not being held by a state or a political subdivision of a state due to lack of a next of kin and insufficient resources in his estate.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302-2308 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1600, 3.1601 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the law as mandated by statute, and not the underlying facts or development of the facts, is dispositive of the appellant's claim, these provisions are not applicable to the instant appeal.  See Kane v. Principi, 17 Vet. App. 97, 103 (2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).



Factual Background

The Veteran had active service in the United States Navy from July 1944 to March 1946.  

The Veteran died in November 2008, as an inpatient at a private hospital in Arkansas.  The death certificate lists the immediate cause of his death as pneumonia, with no additional significant contributing factors or diseases listed.  

During the Veteran's lifetime, service connection had not been established for any disability, nor is there any indication that the Veteran was ever in receipt of VA compensation or pension.  He had no claims pending before VA at the time of his death.

In January 2009, the appellant submitted an application for VA burial benefits along with documentation indicating that she had personally borne the costs of the Veteran's funeral expenses.  She indicated that she was not claiming that the cause of the Veteran's death was due to service.

Analysis

The appellant claims reimbursement of expenses associated with the Veteran's burial in the amount of $ 9,821.66.  A burial allowance is payable under certain circumstances to cover expenses of the burial or cremation, funeral, and transportation of the deceased veteran's body to the place of burial.  See 38 U.S.C.A. §§ 2302, 2303, 2307; 38 C.F.R. § 3.1600. 

Certain amounts are payable if a veteran dies as a result of a service-connected disability or disabilities, as set forth in 38 C.F.R. § 3.1600(a).  In this case, there is no claim, or any other indication, that the Veteran's death was related to service.  In fact, in the January 2009 application for burial benefits the appellant specifically indicates that she is not claiming that the cause of the Veteran's death was due to service.  As such, these provisions are inapplicable.

If a veteran's death is not service-connected, a burial allowance may be paid if one of the following conditions is met: (1) the Veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the Veteran would have been in receipt of compensation) at the time of death; or (2) the Veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the deceased is a Veteran of any war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

In addition, a nonservice-connected burial allowance is payable if the veteran died from nonservice-connected causes while properly hospitalized by the VA.  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility (as described in 38 U.S.C. § 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. § 1710 or § 1711(a); admission (transfer) to a non-VA facility (as described in 38 U.S.C. § 1701(4)) for hospital care under the authority of 38 U.S.C. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. § 1741.  38 U.S.C. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  If a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  

With regard to entitlement to burial benefits, the appellant's claim for reimbursement of nonservice-connected burial benefits was timely filed.  However, none of the applicable criteria have been met.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits.  38 C.F.R. § 3.1600(b)(1).  Additionally, the Veteran did not have an original or reopened claim for compensation or pension pending at the time of his death.  38 C.F.R. § 3.1600(b)(2).  

Moreover, there is no evidence on file which reflects, nor does the appellant allege, that the Veteran was discharged or released from active service for a disability incurred or aggravated in service.  38 C.F.R. § 3.1600(b)(3).  Further, while the Veteran appears to have been a Veteran of World War II, the record on appeal does not show that: the Veteran's body was held by a State, or political subdivision of a State; no next of kin or other person claimed the body; and/or that there were insufficient available resources to cover burial and funeral expenses.  38 C.F.R. § 3.1600(b)(3).  Rather, in her Notice of Disagreement and Substantive Appeal, the appellant explained that a funeral home official had told her that her father was entitled to VA benefits towards his burial charges and that the family only sought that to which the Veteran was entitled.  

The record on appeal also does not show that the Veteran died while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care.  38 C.F.R. §§ 3.1600(c), 3.1605.  Rather, he died at a private hospital in Arkansas.

In summary, and for the reasons and bases set forth above, the Board finds that entitlement to non-service-connected burial benefits is not warranted in this case.  Indeed, because the law, and not the evidence, is dispositive in this case, the appellant's claim for non-service-connected burial benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To be clear, the Board acknowledges and appreciates the Veteran's honorable military service.  However, entitlement to nonservice-connected burial benefits is strictly prefaced on specific statutory and regulatory conditions, which have not been met in this case.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In a case such as this, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's claim for VA burial benefits is denied.


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


